Case: 3:19-cv-00125-GHD-RP Doc #: 10 Filed: 09/24/20 1 of 1 PagelD #: 141

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
JAMES KEEL PETITIONER
v. No. 3:19CV125-GHD-RP
WARDEN JOSH DAVIS, ET AL. RESPONDENTS
FINAL JUDGMENT

In accordance with the memorandum opinion issued today in this cause, the State’s motion to
dismiss is GRANTED, and the instant petition for a writ of habeas corpus is DISMISSED with
prejudice and without evidentiary hearing as untimely filed under 28 U.S.C. § 2244(d).

SO ORDERED, this, the 23rd day of September, 2020.

Kb bmn

SENIOR UNITED STATES DISTRICT JUDGE
